       CASE 0:20-cv-01496-ECT-HB Document 6 Filed 08/18/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


John Elliott Richardson,                             File No. 20-cv-1496 (ECT/HB)

             Plaintiff,

v.                                                              ORDER

Katy Graves; Mark Lazar; Judge Mary
Vasaly, Judge Richard Stebbins; Katz;
Manka, Teplinksi, Graves, and Sobol;
and the Catholic Church,

           Defendants.
________________________________________________________________________

      Magistrate Judge Hildy Bowbeer issued a Report and Recommendation on July 29,

2020. ECF No. 5. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS HEREBY

ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 5] is ACCEPTED;

      2.     This action is DISMISSED WITHOUT PREJUDICE pursuant to 28

             U.S.C. § 1915(e)(2)(B); and

      3.     Plaintiff’s applications to proceed in forma pauperis [ECF Nos. 2, 3] are

             DENIED AS MOOT.
      CASE 0:20-cv-01496-ECT-HB Document 6 Filed 08/18/20 Page 2 of 2




               LET JUDGMENT BE ENTERED ACCORDINGLY



Dated: August 18, 2020            s/ Eric C. Tostrud
                                  Eric C. Tostrud
                                  United States District Court




                                    2
